                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

ANDRES JOAQUIN TAFOYA,

               Petitioner,

v.                                                           No. CV 17-379 RB/CG

RICK MARTINEZ,

               Respondent.


                ORDER ADOPTING CHIEF MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION


       THIS MATTER is before the Court on the Chief Magistrate Judge’s Proposed Findings

and Recommended Disposition (PFRD), filed November 26, 2018. (See Doc. 44.) In the PFRD,

the Chief Magistrate Judge recommended that Respondent’s Motion for Judgment on the

Pleadings, Pursuant to Federal Rule of Civil Procedure 12(c), (Doc. 40), be granted; Mr.

Tafoya’s Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254, (Doc. 1), be denied;

and this case be dismissed with prejudice. (Doc. 44 at 29.) The parties were notified that written

objections to the PFRD were due within fourteen days. (Id.) Mr. Tafoya’s counsel requested and

was granted two extensions of time to file objections. (Docs. 46; 48.) No objections have been

filed and the deadline of December 26, 2018, has passed. The recommendations of the Chief

Magistrate Judge are therefore adopted by this Court.

       IT IS THEREFORE ORDERED that Respondent’s Motion for Judgment on the

Pleadings, Pursuant to Federal Rule of Civil Procedure 12(c), (Doc. 40), is GRANTED, Mr.
Tafoya’s Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254, (Doc. 1), is

DENIED, and this case is DISMISSED WITH PREJUDICE.




                                            ________________________________
                                            ROBERT C. BRACK
                                            SENIOR U.S. DISTRICT JUDGE




                                               2
